JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00842-CR

                      FREDERICK DOUGLAS BRANCH, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

      Appeal from the 338th District Court of Harris County (Tr. Ct. No. 1407881).

       The cause heard today by the Court is an appeal from the judgment signed by the
court below on September 4, 2014. After inspecting the record of the court below, it is
the opinion of this Court that there is no reversible error in the judgment. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the judgment of the court below be
affirmed.

       The Court orders that this decision be certified below for observance.

Judgment rendered April 28, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.